DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 10, 15, 19 are objected to because of the following informalities:   
Claim 5, line 2 “a tapered projections” should be “a tapered projection”
Claim 10, line 3 “laproscopic” should be “laparoscopic.”
Claim 19, line 3 “laproscopic” should be “laparoscopic.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodaczewski et. al. (US2017/0311,954 A1).
Regarding claim 1, Brodaczewski discloses: in a ligating clip (Abstract) comprising a first jaw 12 and a second jaw 14, each jaw having a proximal end 18, 22 and a distal end 16, 20, the jaws being joined at their proximal ends by a hinge 24, each jaw having an inner face 26, 30 and an outer face 28,32, the jaws being pivotable about the hinge from an open position (Fig. 1 is the open position), wherein the inner faces of the jaws may be positioned about a vessel or duct (para. [0040]), to a closed position (Fig. 11 is the closed position), wherein the distal ends are joined by a latch (para. [0039]) and the vessel or duct may be compressed between the inner faces of both jaws (para. [0040]), a first row 50 of evenly spaced ribs projecting from the inner face of the first jaw (Fig. 3) and a second row 52 of evenly spaced ribs projecting from the inner face of the first jaw (Fig. 3), the rows being spaced from one another about a longitudinally extending center line along the inner face of the first jaw (Abstract), the ribs of the first row being staggered with respect to the ribs of the second row (para. [0024] and Fig. 3), the improvement comprising at least one rib (Fig. 3) of the first row 50 including a body (Fig. 3 annotated below) extending from the inner face of the first jaw (Fig. 3), the body facing the longitudinally extending center line of the inner face of the first jaw (Abstract), and a pyramid (Fig. 3 annotated below) having a sharp tip projecting beyond the body and away from the inner face of the first jaw (Fig. 3), the pyramid of the first row extending across the longitudinally extending center line of the inner face of the first jaw (Fig. 3), at least one rib of the second row including a body (Fig. 3 annotated below) extending from the inner face of the first jaw (Fig. 3), the body of the at least one rib of the second row including a pyramid having a sharp tip (Fig. 3 annotated below) projecting beyond the body of the at least one rib of the second row and away from the inner face of the first jaw (Fig. 3), the pyramid of the second row projecting toward the longitudinally extending center line of the inner face of the first jaw (Abstract and Fig. 3), whereby the sharp tips of the pyramids will impale a wall of a vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position while minimizing tissue trauma (Abstract, para. [0043]).

    PNG
    media_image1.png
    507
    310
    media_image1.png
    Greyscale

Regarding claim 2, Brodaczewski discloses the improved ligating clip in accordance with claim 1. Brodaczewski further discloses: a third row 56 of evenly spaced ribs (Fig. 1), the ribs of said third row projecting from the inner face of the second jaw (Fig. 4) and a fourth row 58 of evenly spaced ribs (Fig. 1), the ribs of said fourth row projecting from the inner face of the second jaw (Fig. 4), the ribs of the third and fourth rows being spaced from one another along the longitudinally extending center line 6 of the inner face of the second jaw (Fig. 4), the ribs of the third row being staggered with respect to the ribs of the fourth row and with respect to the ribs of the first and second rows (Fig. 1, Fig. 4, para. [0010]), at least one rib of the third row having a body 62 extending from the inner face of the second jaw (Fig. 4), the body having one end facing the longitudinally extending center line of the inner face of the second jaw (Fig. 4, Fig. 6), and including a pyramid having a sharp tip 64 projecting beyond the one end of the body of the least one rib of the third row and away from the inner face of the second jaw (Fig. 6), the pyramid projecting toward the longitudinally extending center line of the inner face of the second jaw (Fig. 6), at least one rib of the fourth row having a body 62 extending from the inner face of the second jaw (Fig. 5), the body having one end facing the longitudinally extending center line of the inner face of the second jaw and a pyramid 64 having a sharp tip projecting beyond the one end of the body of the at least one rib of the fourth row and away from the inner face of the second jaw and projecting toward the longitudinally extending center line of inner face of the second jaw (Fig. 4), whereby the sharp tips of the pyramids of both jaws may impale a wall of the vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position (Abstract, para. [0043]).
Regarding claim 3, Brodaczewski discloses the improved ligating clip in accordance with claim 2. Brodaczewski further discloses wherein all of the ribs include a body 62 and a pyramid 60 having a sharp tip projecting toward the longitudinally extending center line of the inner face of its respective jaw (Fig. 5).
Regarding claim 4, Brodaczewski discloses the improved ligating clip in accordance with claim 3. Brodaczewski further discloses the pyramids comprise a tapered projection extending beyond the one end of each body, the sharp tip being at the end of the tapered projection (Fig. 5 shows element 64 tapered to tip 66, para. [0042])
Regarding claim 5, Brodaczewski discloses the improved ligating clip in accordance with claim 1. Brodaczewski further discloses the pyramids comprise a tapered projections (para. [0042]) and the sharp tips comprise apices (Fig. 1).
Regarding claim 6, Brodaczewski discloses the improved ligating clip in accordance with claim 5. Brodaczewski further discloses the pyramids comprise a solid geometric form having at least two intersecting planar faces and at least one additional face which is not necessarily planar (Fig. 5).
Regarding claim 7, Brodaczewski discloses: a clip for ligating a vessel or duct (Abstract), the clip comprising first 12 and second jaws 14 having respective proximal 18, 22 and distal end 16, 20 portions, the proximal end portions being joined by a hinge 24, the first and second jaws having respective first 26 and second inner faces 30 adapted for positioning about a vessel or duct and which may engage the vessel or duct when said first and second jaws are moved about said hinge from an open position to a closed position (Abstract, para. [0040]), wherein the distal end portions are secured together by a latch (para. [0039]), said first jaw having a first row of evenly spaced ribs (Fig. 3), each rib having a body 62 and a tapered pyramid 60 extending beyond each body toward a longitudinally extending center line of the inner face of the first jaw (Fig. 3, Abstract), the tapered pyramid of the first row having a sharp tip at its distal end and a second row of evenly spaced ribs (Abstract, para. [0042]), each rib of the second row having a body and a tapered pyramid extending beyond each body toward the longitudinally extending center line of the inner face of the first jaw (Fig. 3), the tapered pyramid of the second row having a sharp tip at its distal end (para. [0042]), the sharp tips extending across the longitudinally extending center line of the inner face of the first jaw (Fig. 3), whereby the tapered pyramids will impale a wall of the vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position (Abstract, para. [0043]).
Regarding claim 8, Brodaczewski discloses the clip for ligating a vessel or duct in accordance with claim 7. Brodaczewski further discloses:  wherein the ribs are staggered with respect to one another (Fig. 3).
Regarding claim 9, Brodaczewski discloses the clip for ligating a vessel or duct in accordance with claim 7. Brodaczewski further discloses: wherein the second jaw includes a third row 56 of evenly spaced ribs (Fig. 1), each rib of the third row having a body and 62 a tapered pyramid 60 extending beyond each body toward and across a longitudinally extending center line of the inner face of the second jaw (Fig. 4), the tapered pyramid of the third row having a sharp apex at its distal end (Fig. 4, Fig. 5), the second jaw further including a fourth row 58 of evenly spaced ribs (Fig. 1, Fig. 4), each rib of the fourth row having a body 62 and a tapered pyramid 60 extending beyond each body toward and across the longitudinally extending center line of the inner face of the second jaw (Fig. 4), the tapered pyramid of the fourth row having a sharp apex at its distal end (Fig. 5) whereby the pyramids of both jaws may impale the wall of the vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position (Abstract, para. [0043]).
Regarding claim 12, Brodaczewski discloses:  method of ligating a vessel or duct with a clip of claim 9. Brodaczewski further discloses: the method comprising the steps of: a) grasping the clip by the distal end portions (para. [0039]); b) positioning the inner faces of the jaws across the vessel or duct to be ligated (para. [0040]); c) impaling the sharp apices and portions of the pyramids into the wall of the vessel or duct by applying compressive force urging the distal end portions together (para. [0043]); and d) terminating step c) when the latch is engaged (para. [0039]).
Regarding claim 13, Brodaczewski discloses: in a ligating clip (Abstract) comprising a first jaw 12 and a second jaw 14, each jaw having a proximal end 18,22 and a distal end 16,20, the jaws being joined at their proximal ends by a hinge 24, each jaw having an inner face 26, 30 and an outer face 28,32, the jaws being pivotable about the hinge from an open position (Fig. 1 is the open position), wherein the inner faces of the jaws may be positioned about a vessel or duct(para. [0040]), to a closed position (Fig. 11 is the closed position), wherein the distal ends are joined by a latch and the vessel or duct is compressed between the inner faces of both jaws (para. [0039]), the improvement comprising first 50 and second rows 52 of evenly spaced ribs (Fig.3), the rows being spaced from one another along a longitudinally extending center line of the inner face of the first jaw (Abstract), each rib including a pyramid 60, the pyramids projecting outwardly from the inner face of the first jaw (Abstract), the pyramids being inclined toward and beyond the longitudinally extending center line of the inner face of the first jaw ( Abstract, Fig. 3), whereby the pyramids may impale a wall of the vessel or duct and prevent relative movement between the clip and the vessel or duct while minimizing tissue trauma when the clip is in the closed position (Abstract, para. [0043]).
Regarding claim 14, Brodaczewski discloses: the improved ligating clip in accordance with claim 13. Brodaczewski further discloses: third 56 and fourth rows 58 of evenly spaced ribs (Fig. 1) on the inner face of the second jaw (Fig. 4), each rib including a pyramid 60 (Fig. 5), the rows being spaced from one another along a longitudinally extending center line of the inner face of the second jaw (Abstract), the ribs of the third row being staggered with respect to the ribs of the fourth row and with respect to the ribs of the first jaw (para. [0024] and Fig. 3), each rib of the third and fourth rows including a pyramid 60 projecting outwardly from the inner face of the second jaw (Fig. 1, Fig. 5), the pyramids being inclined toward the longitudinally extending center line 6 of the inner face of the first jaw (Fig. 4), whereby the pyramids of both jaws may impale the wall of the vessel or duct and prevent relative movement between the clip and the vessel or duct when the clip is in the closed position (Abstract, para. [0043]).
Regarding claim 15, Brodaczewski discloses the improved ligating clip in accordance with claim 7. Brodaczewski further discloses: the ligating clip is polymeric and formed of one piece molded construction (Abstract).
Regarding claim 16, Brodaczewski discloses: the improved ligating clip in accordance with claim 1. Brodaczewski further discloses: wherein the inner face of the first jaw is concavely curved (para. [0038]) and the inner face of the second jaw is convexly curved (para. [0038]).
Regarding claim 17, Brodaczewski discloses: a method of ligating a vessel or duct (para. [0040]) with the improved ligating clip of claim 13. Brodaczewski further discloses: the method comprising the steps of: a) providing the improved ligating clip in the open position (para. [0041]), b) grasping the improved ligating clip at or adjacent the distal end of each jaw (para. [0039]); c) positioning the inner faces of the jaws across the vessel or duct to be ligated (para. [0040]); d) impaling the sharp apices of the pyramids into the wall of the vessel or duct by applying compressive force urging the distal ends together (para. [0040], para. [0043])); and e) terminating step d) when the latch is engaged (para. [0039]).
Regarding claim 18, Brodaczewski discloses the improved ligating clip in accordance with claim 9. Brodaczewski further discloses: wherein the ribs of the third row are staggered with respect to the ribs of the fourth row and with respect to the ribs of the first jaw (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodaczewski in view of Sodergren (WO2018/069690 A1).
Regarding claims 10 and 19, Brodaczewski discloses the clip for ligating a vessel or duct in accordance with claims 1 and 9. Brodaczewski fails to directly disclose: the clip having a length suitable for use in medical procedures selected from the group consisting of laproscopic appendectomy, thorascopic lung biopsy or resection, nephrectomy and pneumonectomy.
In the same field of endeavor, Sodergren discloses: the clip (i.e., fastener on page 1 lines 10-21) having a length suitable for use in medical procedures selected from the group consisting of laproscopic appendectomy, thorascopic lung biopsy or resection, nephrectomy and pneumonectomy (page 1 lines 10-21). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Brodaczewski to have the clip having a length suitable for use in medical procedures selected from the group consisting of laproscopic appendectomy, thorascopic lung biopsy or resection, nephrectomy and pneumonectomy as taught by Sodergren for the purpose of having an instrument appropriately sized for the right surgical application to reduce tissue damage (page 2 lines 6-21). 
Regarding claims 11 and 20, Brodaczewski and Sodergren disclose the clip for ligating a vessel or duct in accordance with claims 10 and 19. Brodaczewski fails to disclose: the clip having a length of approximately 24 mm from the hinge to the latch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brodaczewski to have the clip having a length of approximately 24 mm from the hinge to the latch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Brodaczewski would not operate differently with the claimed length of approximately 24mm. Further, applicant places no criticality on the range claimed, because the specification doesn’t state any benefit of having a length of 24mm from hinge to latch (see page 10 lines 10-15).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,265,079. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,265,079 claims the limitations of instant claims 1-4, 7-9, 13-18.
Regarding claim 1, claim 1 of U.S. Patent No. 10,265,079 claims in a ligating clip (col. 5 ln. 65) comprising a first jaw and a second jaw (col. 5 ln. 65), each jaw having a proximal end and a distal end (col. 5 ln. 66), the jaws being joined at their proximal ends by a hinge (col. 5 ln. 66), each jaw having an inner face and an outer face (col. 6 ln. 1), the jaws being pivotable about the hinge from an open position (col. 6 ln. 2), wherein the inner faces of the jaws may be positioned about a vessel or duct (col. 6 ln. 3-4), to a closed position (col. 6 ln. 4), wherein the distal ends are joined by a latch and the vessel or duct may be compressed between the inner faces of both jaws (col. 6 ln. 5-6), a first row of evenly spaced ribs projecting from the inner face of the first jaw and a second row of evenly spaced ribs projecting from the inner face of the first jaw (Col. 6 ln. 6-9), the rows being spaced from one another about a longitudinally extending center line along the inner face of the first jaw (col. 6 ln. 9-11), the ribs of the first row being staggered with respect to the ribs of the second row (col. 6 ln. 12-13), the improvement comprising at least one rib of the first row including a body extending from the inner face of the first jaw (col. 6 ln. 13-15), the body facing the longitudinally extending center line of the inner face of the first jaw (col. 6 ln. 15-17), and a pyramid having a sharp tip projecting beyond the body and away from the inner face of the first jaw (col. 6 ln. 17-19), the pyramid of the first row extending across the longitudinally extending center line of the inner face of the first jaw (col. 6 ln. 19-21), at least one rib of the second row including a body extending from the inner face of the first jaw (col. 6 ln. 21-23), the body of the at least one rib of the second row including a pyramid having a sharp tip projecting beyond the body of the at least one rib of the second row and away from the inner face of the first jaw (col. 6 ln. 23-25), the pyramid of the second row projecting 16toward the longitudinally extending center line of the inner face of the first jaw (col. 6 ln. 28-30), whereby the sharp tips of the pyramids will impale a wall of a vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position while minimizing tissue trauma (col. 6 ln. 30-33).
Regarding claim 2, claim 2 of U.S. Patent No. 10,265,079 claims the improved ligating clip in accordance with claim 1 (col. 6 ln. 34), the improvement further comprising a third row of evenly spaced ribs (col. 6 ln. 35-36), the ribs of said third row projecting from the inner face of the second jaw and a fourth row of evenly spaced ribs (col. 6 ln. 36-38), the ribs of said fourth row projecting from the inner face of the second jaw (col. 6 ln. 38-39), the ribs of the third and fourth rows being spaced from one another along the longitudinally extending center line of the inner face of the second jaw (col. 6 ln. 39-41), the ribs of the third row being staggered with respect to the ribs of the fourth row and with respect to the ribs of the first and second rows (col. 6 ln. 41-44), at least one rib of the third row having a body extending from the inner face of the second jaw (col. 6 ln. 44-45), the body having one end facing the longitudinally extending center line of the inner face of the second jaw (col. 6 ln. 45-47), and including a pyramid having a sharp tip projecting beyond the one end of the body of the least one rib of the third row and away from the inner face of the second jaw (col. 6 ln. 47-50), the pyramid projecting toward the longitudinally extending center line of the inner face of the second jaw (col. 6 ln. 50-52), at least one rib of the fourth row having a body extending from the inner face of the second jaw (col. 6 ln. 52-53), the body having one end facing the longitudinally extending center line of the inner face of the second jaw and a pyramid having a sharp tip projecting beyond the one end of the body of the at least one rib of the fourth row and away from the inner face of the second jaw and projecting toward the longitudinally extending center line of inner face 17of the second jaw (col. 6 ln. 53-59), whereby the sharp tips of the pyramids of both jaws may impale a wall of the vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position (col. 6 ln. 60-63).
Regarding claim 3, claim 3 of U.S. Patent No. 10,265,079 claims wherein all of the ribs include a body and a pyramid having a sharp tip projecting toward the longitudinally extending center line of the inner face of its respective jaw (col. 6 ln. 65-67).
Regarding claim 4, claim 5 of U.S. Patent No. 10,265,079 claims the pyramids comprise a tapered projection extending beyond the one end of each body, the sharp tip being at the end of the tapered projection (col. 7 ln. 6-9).
Regarding claim 7, claim 6 of U.S. Patent No. 10,265,079 claims a clip for ligating a vessel or duct (col. 7 ln. 10), the clip comprising first and second jaws having respective proximal and distal end portions (col. 7 ln. 11-12), the proximal end portions being joined by a hinge (col. 7 ln. 12-13), the first and second jaws having respective first and second inner faces adapted for positioning about a vessel or duct and which may engage the vessel or duct when said first and second jaws are moved about said hinge from an open position to a closed position (col. 7 ln. 13-18), wherein the distal end portions are secured together by a latch (col. 7 ln. 18-19), said first jaw having a first row of evenly spaced ribs (col. 7 ln. 19-20), each rib having a body and a tapered pyramid extending beyond each body toward a longitudinally extending center line of the inner 18face of the first jaw (col. 7 ln. 20-22), the tapered pyramid of the first row having a sharp tip at its distal end and a second row of evenly spaced ribs (col. 7 ln. 23-24), each rib of the second row having a body and a tapered pyramid extending beyond each body toward the longitudinally extending center line of the inner face of the first jaw (col. 7 ln. 25-27), the tapered pyramid of the second row having a sharp tip at its distal end (col. 7 ln. 27-29), the sharp tips extending across the longitudinally extending center line of the inner face of the first jaw (col. 7 ln. 27-29), whereby the tapered pyramids will impale a wall of the vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position (col. 7 ln. 29-31).
Regarding claim 8, claim 7 of U.S. Patent No. 10,265,079 claims the ribs are staggered with respect to one another (col. 7 ln. 32-34).
Regarding claim 9, claim 8 of U.S. Patent No. 10,265,079 claims the second jaw includes a third row of evenly spaced ribs (col. 7 ln. 36-37), each rib of the third row having a body and a tapered pyramid extending beyond each body toward and across a longitudinally extending center line of the inner face of the second jaw (col. 7 ln. 37-39), the tapered pyramid of the third row having a sharp apex at its distal end (col. 7 ln. 40-41), the second jaw further including a fourth row of evenly spaced ribs (col. 7 ln. 41-42), each rib of the fourth row having a body and a tapered pyramid extending beyond each body toward and across the longitudinally extending center line of the inner face of the second jaw (col. 7 ln. 42-44), the tapered pyramid of the fourth row having a sharp apex at its distal end whereby the pyramids of both jaws may impale the wall of the vessel or duct and prevent movement of the clip relative to the vessel or duct when the clip is in the closed position (col. 7 ln. 45-49).
Regarding claim 13, claim 12 of U.S. Patent No. 10,265,079 claims in a ligating clip comprising a first jaw and a second jaw (col. 8 ln. 10-11), each jaw having a proximal end and a distal end (col. 8 ln. 11), the jaws being joined at their proximal ends by a hinge (col. 8 ln. 11-12), each jaw having an inner face and an outer face (col. 8 ln. 12-13), the jaws being pivotable about the hinge from an open position (col. 8 ln. 13-14), wherein the inner faces of the jaws may be positioned about a vessel or duct (col. 8 ln. 14-15), to a closed position (col. 8 ln. 15), wherein the distal ends are joined by a latch and the vessel or duct is compressed between the inner faces of both jaws (col. 8 ln. 15-17), the improvement comprising first and second rows of evenly spaced ribs (col. 8 ln. 17-18), the rows being spaced from one another along a longitudinally extending center line of the inner face of the first jaw (col. 8 ln. 18-19), each rib including a pyramid (col. 8 ln. 19-21), the pyramids projecting outwardly from the inner face of the first jaw (col. 8 ln. 21-23), the pyramids being inclined toward and beyond the longitudinally extending center line of the inner face of the first jaw (col. 8 ln. 23-25), whereby the pyramids may 20impale a wall of the vessel or duct and prevent relative movement between the clip and the vessel or duct while minimizing tissue trauma when the clip is in the closed position (col. 8 ln. 23-28).
Regarding claim 14, claim 13 of U.S. Patent No. 10,265,079 claims third and fourth rows of evenly spaced ribs on the inner face of the second jaw (col. 8 ln. 30-32), each rib including a pyramid (col. 8 ln. 32), the rows being spaced from one another along a longitudinally extending center line of the inner face of the second jaw (col. 8 ln. 32-34), the ribs of the third row being staggered with respect to the ribs of the fourth row and with respect to the ribs of the first jaw (col. 8 ln. 34-36), each rib of the third and fourth rows including a pyramid projecting outwardly from the inner face of the second jaw (col. 8 ln. 37-39), the pyramids being inclined toward the longitudinally extending center line of the inner face of the first jaw (col. 8 ln. 39-41), whereby the pyramids of both jaws may impale the wall of the vessel or duct and prevent relative movement between the clip and the vessel or duct when the clip is in the closed position (col. 8 ln. 41-44).
Regarding claim 15, claim 15 of U.S. Patent No. 10,265,079 claims the ligating clip is polymeric and formed of one piece molded construction (col. 8 ln. 49-51).
Regarding claim 16, claim 16 of U.S. Patent No. 10,265,079 claims the inner face of the first jaw is concavely curved and the inner face of the second jaw is convexly curved (col. 8 ln. 52-54).
Regarding claim 17, claim 17 of U.S. Patent No. 10,265,079 claims a method of ligating a vessel or duct with the improved ligating clip of claim 13 (col. 8 ln. 55-57), the method comprising the steps of: a) providing the improved ligating clip in the open position (col. 8 ln. 58-59), b) grasping the improved ligating clip at or adjacent the distal end of each jaw (col. 8 ln. 60-61); c) positioning the inner faces of the jaws across the vessel or duct to be ligated (col. 8 ln. 62-63); d) impaling the sharp apices of the pyramids into the wall of the vessel or duct by applying 21compressive force urging the distal ends together (col. 8 ln. 64-66); and e) terminating step (col. 8 ln. 67) d) when the latch is engaged (col. 8 ln. 67).
Regarding claim 18, claim 18 of U.S. Patent No. 10,265,079 claims the ribs of the third row are staggered with respect to the ribs of the fourth row and with respect to the ribs of the first jaw (col. 9 ln. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHAEL L. GEIGER/
Examiner
Art Unit 3771



/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771